Title: Pennsylvania Assembly Committee to Robert Hunter Morris, 19 May 1755
From: Pennsylvania Assembly Committee
To: Morris, Robert Hunter


May it Please the Governor
Philada.: 19th. 5th mo: May: 1755.
The money put into the hands of the Committee of Assembly (to whom the Governor is pleas’d to direct his letter) for the purchase of Provisions and other necessaries for the service of the Kings Troops, is all laid out, and expended agreeable to the Trust reposed in them. And we have no Power over any other Publick money, nor can procure any, as the Assembly is risen and gone home. But if the Governor approves of it, We are willing as private persons, to advance the Money that may be necessary on this Occasion, as well as to use our Endeavours to have Forage purchas’d and carried to Will’s Creek from time to time as it may be wanted, upon the most reasonable terms, that can be obtain’d; Not doubting but that General Braddock will duly reemburse us.



Isaac Norris
B Franklin


Jos: Fox
Wm Callender


Joseph Stretch
Peter Worrall



Jams. Pemberton



 Endorsed: May 19: 1755. Letter from the Committee to the Governor. No: 42